                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                                 CR 17-3246-MV

JOHN DOMPIERRE,

                       Defendant.



        ORDER GRANTING DEFENDANT’S OPPOSED MOTION TO MODIFY
                       CONDITIONS OF RELEASE

       THIS MATTER comes before the Court on the Defendant’s Opposed Motion for

Modification of Conditions of Release [Doc. 149], the Court being fully advised in the premises

and noting that although opposing the Motion, the Government did not file a Response to the

Motion, and noting that Pre-Trial Services Officers Daniel Stewart from the District of New

Mexico and Gilbert Lara from the District of Arizona do not oppose the Motion, finds that a

hearing is not necessary and that the Motion is well-taken and should be granted;

       IT IS HEREBY ORDERED that the defendant’s conditions of release are hereby

modified as follows:

       1.      Defendant’s conditions may be modified from home detention to a curfew at the

discretion of his Pre-Trial Services Officer.

       2.      Defendant is allowed to travel to and from Michigan to visit with and manage the

care of his elderly mother.

       3.      Defendant’s adult daughter, her fiancé and their three minor children are allowed
to move in with the defendant. The defendant is not allowed unsupervised contact with the

children.

       3.     All other conditions of pretrial release imposed remain in effect.

       Dated this 16th day of November, 2018.



                                                    ____________________________
                                                    MARTHA VÁZQUEZ
                                                    UNITED STATES DISTRICT JUDGE
